WOOD, Judge, Court of Appeals (Dissenting). Jurisdiction of the court in this case is based on the attachment. But was the attachment dissolved ? The order reads : “ORDERED that the writ of attachment previously served upon the Albuquerque National Bank on May 6, 1966, directed to that certain trust held and managed by the Albuquerque National Bank, Trust Department, as Trustee, known as the ‘Anita C. Scheer Trust’, be, and the same hereby is, dissolved. “IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Albuquerque National Bank, as Trustee, of the ‘Anita C. Scheer Trust’, be, and it hereby is, directed to make no disbursements from the Trust, income, or corpus, to the plaintiff, Anita C. Scheer, as beneficiary, until the further Order of this Court.” If the first quoted paragraph stood alone, there would be no question that the attachment was dissolved and that jurisdiction based on that attachment was lost. However, it does not stand alone. The order must be read in its entirety so as to give effect to all of its terms, if possible. Paxton v. McDonald, 72 Ariz. 378, 236 P.2d 364 (1951); Hubble v. Cache County Drainage District No. 3, 123 Utah 405, 259 P.2d 893 (1953). When the first paragraph is read in light of the second paragraph, the order becomes ambiguous—how does the second paragraph relate to the first ? The language used being ambiguous, the order must be construed. Paxton v. McDonald, supra; Hollingsworth v. Hicks, 57 N.M. 336, 258 P.2d 724 (1953). The function of the process of construction is to determine the intention and meaning of the author of the judgment or other instrument. Hollingsworth v. Hicks, supra. In determining the intention, all parts of the order are to be construed. Paxton v. McDonald, supra. No particular part or clause is to be seized upon and given the power to destroy the remainder if such effect can be avoided. Application of Gideon, 157 Cal.App.2d 133, 320 P.2d 599 (1958). In construing the order, it will be presumed that the court intended its order to be valid. Seely v. Seely, 348 P.2d 1064 (Okl.1959). If a reasonable construction can be had which will give force to all of the wording of the order, such a construction should be made. Hubble v. Cache County Drainage District No. 3, supra. The order’s meaning must be determined by that which preceded it and that which it was intended to execute. Paxton v. McDonald, supra. Prior to the order under consideration, Anita C. Scheer was found to be in contempt of court. The trial court directed that a warrant be issued for her arrest and ordered that her property be impounded to satisfy any judgment for damages which might be entered against her based on the contempt. Two writs of garnishment were issued, followed by the writ of attachment here involved. While the motion to dismiss the writ of attachment was pending, Frank W. Scheer was awarded a judgment of $5,428.62 against Anita C. Scheer for damages, expenses and costs incurred as a direct result of her contempt. The record does not show that the judgment has been satisfied. Anita C. Scheer is the beneficiary of the trust that had been attached; she is the one in contempt of court and the person owing an unpaid money judgment. The writ of attachment brought the trust -before the Court. In the light of these proceedings, can it be said that the trial court intended to divest itself of all jurisdiction based on the attachment? Or was it to dissolve the attachment except to the extent provided in the second paragraph? In our opinion, it was the latter; otherwise, the second paragraph is meaningless. In our opinion, the court intended to retain the attachment to the extent of preventing disbursements from the trust to Anita C. Scheer. Beyond that, the attachment was dissolved. The trial court could do this under § 26-1-23, N.M.S.A.1953. Such a construction is consistent with the rules set forth above. Such a construction gives meaning to the entire order and is reasonable in light of that which preceded the order. Such a construction does not utilize the first paragraph to destroy the effect of the second paragraph. Orders, like judgments, must receive a reasonable interpretation. Whenever a judgment is susceptible of two interpretations, one of which is in the power of the court and the other would exceed it, the first must be preferred. Copley v. Robertson, 6 La.Ann. 181 (1851). This rule is applicable to the trial court’s order. Because the majority opinion does not construe the order, but applies only the first paragraph of the order, I dissent.